DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an impact test device having a control rail and a carriage assembly moveable along the control rail in two opposing directions, the carriage having a catch thereon, whereby movement of the carriage in a first direction urges the catch to disengage the control rail and movement of the carriage in the second direction urges the catch to engage the control rail.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of assembling an impact test device including the steps of extending a control rail through an opening in a carriage plate enabling movement along the control rail in two opposing directions, coupling a catch to the carriage plate with a hinge such that the catch is moveable to engage or disengage from the control rail, coupling a weight to the catch whereby the combined movement of the carriage plate, the catch and the weight urges the catch to disengage when moved in a first direction and to engage when moved in the second direction. 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of controlling impact using an impact test device having the steps of aligning an impact device with an impact surface, the impact device having a control rail and carriage assembly movable along the control rail, the carriage assembly having a catch moveable to engaged or disengage from the control rail, positioning the carriage assembly away from the impact surface along the control rail, whereby the catch is urged into engagement when the carriage assembly reaches a predetermined location and moving the catch toward the disengagement configuration to allow the carriage to being movement toward the impact surface, wherein the catch is urged toward the engaged configuration after the carriage assembly impacts the impact surface.
The invention by Vost et al. (U.S. Patent 2,767,573) features a control rail and a carriage assembly, wherein movement of the carriage in a first direction occurs after release of a first catch and wherein movement in a second opposite direction by the carriage urges a second catch to engage with the control rail to prevent bouncing.  Vost fails to disclose that the carriage utilizes the same catch to release from and engage with the control rail, wherein movement in the first direction causes movement of the catch to further release.
The invention by Brown (U.S. Patent 2,755,658) features a sliding carriage on a control rail and a the same catch being used to disengage from the control rail and reengage with the control rail.  The invention by Brown fails to disclose movement of the carriage, but rather the release of a impactor ball, and furthermore, the carriage movement itself does not urge engagement or disengagement with the control rail.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 10, 2021